ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that ROBERT M. WALTON, JR., of BUDD LAKE, who was admitted to the bar of this State in 1978, be publicly reprimanded for his conduct in the handling of three matters, which included violations of RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.16(a)(2) (failure to withdraw from representation when the attorney’s physical or mental condition may impair the representation), RPC 1.16(d) (improper termination of employment) and RPC 8.1(b) (failure to cooperate with the District Ethics Committees), and good cause appearing;
*117It is ORDERED that the report of the Disciplinary Review Board is adopted and ROBERT M. WALTON, JR., is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.